Citation Nr: 0728481	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  92-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for claimed right ulnar 
neuropathy and peripheral neuropathy of the extremities.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from June 1953 to April 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO in Denver, 
Colorado.  The record indicates that the veteran's claim has 
been transferred to the RO in Cheyenne, Wyoming during the 
course of the appeal.  

The veteran's appeals were previously before the Board in 
various forms in March 1993, September 1997 and September 
2003.  They were remanded at those times for additional 
development.  The requested development has been completed 
for four issues and is incomplete for the remaining issues.  

In September 1997, the Board addressed other issues raised by 
the veteran.  These issues have been fully addressed by the 
Board and are not before VA at this time.  

The veteran appeared at a hearing before a Veterans Law Judge 
in August 2001.  This Veterans Law Judge is no longer 
employed by VA.  

In an August 2005 letter, the Board informed the veteran of 
this change and asked if he would like an additional hearing.  
The veteran replied in August 2005 that he did not want an 
additional hearing.  

In November 2005, the Board denied service connection for 
bladder, kidney and prostate infections and granted service 
connection for a right knee disability.  

The Board also denied an increased evaluation for service-
connected scar of the right chest, denied an evaluation in 
excess of 10 percent for service-connected postoperative 
residuals  of a deviated septum with rhinitis prior to March 
16, 2004, and granted a 30 percent evaluation for this latter 
condition from May 1, 2004.  

The Board remanded the issues of service connection for 
diabetes mellitus and for ulnar and peripheral neuropathy.  
The remanded issues have now been returned to the Board for 
further review.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In a statement submitted by the veteran in May 2007, the 
veteran has requested that he be afforded a hearing conducted 
before a Veteran's Law Judge at the local VA office.  To 
date, the veteran has not been afforded the opportunity to 
appear at a hearing conducted before a Veteran's Law Judge 
and the claims file does not reflect that he has withdrawn 
his request for such a hearing.  Accordingly, this case must 
be returned to the RO.  
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The veteran should be appropriately 
scheduled for a hearing before a Veterans 
Law Judge at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




